17‐3323 
      Moses v. Westchester County Department of Corrections 
                                                                                              
                               UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
                                               
                                      SUMMARY ORDER 
     
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION 
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS 
GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S 
LOCAL RULE 32.1.1.    WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH 
THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN 
ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL.   
       
 1          At a stated term of the United States Court of Appeals for the Second Circuit, 
 2    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
 3    City of New York, on the 11th day of October, two thousand eighteen. 
 4     
 5          PRESENT:  JOHN M. WALKER, JR., 
 6                           RAYMOND J. LOHIER, JR., 
 7                                       Circuit Judges, 
 8                           WILLIAM H. PAULEY III,* 
 9                                       District Judge.   
10          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11          MANUEL MOSES, AS ADMINISTRATOR D.B.N. 
12          of the Goods, Chattels and Credits which were of 
13          Zoran Teodorovic, Deceased, 
14     
15                           Plaintiff‐Appellant, 
16     
17                  v.                                                           17‐3323‐cv 
18                                                                              


      * Judge William H. Pauley III, of the United States District Court for the Southern 
      District of New York, sitting by designation. 
       
 1          WESTCHESTER COUNTY DEPARTMENT OF 
 2          CORRECTIONS, WESTCHESTER COUNTY, and 
 3          PAUL M. COTÉ, 
 4     
 5                           Defendants‐Appellees. 
 6          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 7          FOR PLAINTIFF‐APPELLANT:                                  MANUEL BRAD MOSES, pro se, 
 8                                                                    New York, NY. 
 9     
10          FOR DEFENDANTS‐APPELLEES                          KIMBERLY A. SANFORD (Urs   
11          WESTCHESTER COUNTY                                Broderick Furrer, Harriton 
12          DEPARTMENT OF CORRECTIONS                         & Furrer, LLP, Armonk, NY;   
13          and WESTCHESTER COUNTY:                           Justin R. Adin, Westchester 
14                                                            County Attorney’s Office, 
15                                                            White Plains, NY, on the brief) 
16                                                            Harriton & Furrer, LLP, 
17                                                            Armonk, NY. 
18     
19          FOR DEFENDANT‐APPELLEE                            Paul M. Coté, pro se, Mahopac,   
20          PAUL M. COTÉ:                                     NY. 

21          Appeal from a judgment of the United States District Court for the 

22    Southern District of New York (Edgardo Ramos, Judge). 

23          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

24    AND DECREED that the judgment of the District Court is AFFIRMED. 

25          Appellant Manuel Moses, an attorney proceeding pro se as the 

26    administrator for the estate of Zoran Teodorovic, filed this lawsuit under 42 

27    U.S.C. § 1983 against the Westchester County Department of Corrections and 

                                                   2
 1    Westchester County (together, the “County Defendants”), and Paul M. Coté, pro 

 2    se,1  a former corrections officer at the Westchester County Jail, alleging that Coté 

 3    violated Teodorovic’s constitutional rights by using excessive force that resulted 

 4    in Teodorovic’s death, and that the County Defendants are liable under Monell v. 

 5    Department of Social Services., 436 U.S. 658 (1978).    The District Court (Ramos, 

 6    J.) concluded that the complaint was time barred, that no extraordinary 

 7    circumstances merited equitable tolling, and that Moses’s Monell claim failed on 

 8    the merits.    We assume the parties’ familiarity with the underlying facts and the 

 9    record of prior proceedings, to which we refer only as necessary to explain our 

10    decision to affirm.     

11           The statute of limitations for Moses’s Section 1983 claims, which arise in 

12    New York, is three years, Shomo v. City of New York, 579 F.3d 176, 181 (2d Cir. 

13    2009), and those claims accrued when he knew “or ha[d] reason to know of the 

14    injury which is the basis of his action,” Hogan v. Fischer, 738 F.3d 509, 518 (2d Cir. 

15    2013) (quotation marks omitted).    Moses sought to toll the limitations period 



      1  Although Coté did not appear or submit briefs on appeal, we construe the argument of 
      the County Defendants as to the timeliness of the lawsuit in this case to apply equally to 
      Coté. 

                                                  3
 1    under the New York law doctrine of equitable tolling, which “may be invoked to 

 2    defeat a statute of limitations defense when the plaintiff was induced by fraud, 

 3    misrepresentations or deception to refrain from filing a timely action.”    Abbas v. 

 4    Dixon, 480 F.3d 636, 642 (2d Cir. 2007) (quotation marks omitted).    But we have 

 5    recognized that equitable tolling applies in “rare and exceptional circumstances.”   

 6    Walker v. Jastremski, 430 F.3d 560, 564 (2d Cir. 2005) (quotation marks omitted).   

 7    The plaintiff “bears the burden of showing that the action was brought within a 

 8    reasonable period of time after the facts giving rise to the equitable tolling . . . 

 9    claim have ceased to be operational.”    Abbas, 480 F.3d at 642 (quotation marks 

10    omitted).     

11           We agree with the District Court that Moses’s action was time barred and 

12    that the circumstances did not warrant equitable tolling.    On summary 

13    judgment, Moses presented no record evidence that “fraud, misrepresentations or 

14    deception,” id., prevented representatives of Teodorovic’s estate from pursuing a 

15    timely claim.    The excessive force occurred in 2000; Teodorovic listed Stephanie 

16    Bentley, his stepmother, as his emergency contact, and she was informed of 

17    Teodorovic’s injuries soon after he sustained them; Bentley wrote Mirka Furst 


                                                 4
 1    (Teodorovic’s sister) about his death in 2002; and as early as 2004 Furst started the 

 2    process of retaining a lawyer.    There was also evidence that the Department of 

 3    Justice arranged for Furst to travel to Coté’s trial in 2006 and that Teodorovic’s 

 4    family then hired a lawyer, who attempted to file a late notice of claim in State 

 5    court in January 2007.    Nothing that followed after January 2007 rises to the level 

 6    of an “extraordinary circumstance[]” justifying equitable tolling.    See Jastremski, 

 7    430 F.3d at 564.    When the New York State Court denied the motion to file a late 

 8    notice of claim, the family’s lawyer opted not to pursue the claims.    The lawyer’s 

 9    strategic choice here does not justify equitable tolling.    See South v. Saab Cars 

10    USA, Inc., 28 F.3d 9, 12 (2d Cir. 1994).    Even if we were to conclude that the 

11    statute of limitations started running in April 2007, when the State court denied 

12    permission to file a late claim, Moses’s complaint still would not have been timely 

13    because it was filed more than three years later, in December 2010.    Under these 

14    circumstances, we cannot say that the District Court abused its discretion by 

15    denying equitable tolling. 

16          Because we agree that Moses’s suit was untimely and that the District 

17    Court did not abuse its discretion by denying equitable tolling, we need not and 


                                                5
1    do not address the District Court’s alternative holding dismissing the Monell 

2    claim against the County Defendants on the merits.     

3          We have considered all of Moses’s remaining arguments and conclude that 

4    they are without merit.    For the foregoing reasons, the judgment of the District 

5    Court is AFFIRMED.     

6                                           FOR THE COURT:   
7                                           Catherine O’Hagan Wolfe, Clerk of Court 




                                              6